Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of a funnel body including an upper and lower funnel bodies comprising first and second funnel holes respectively, and having an open configuration arranged for loading a cup into the second funnel hole and a closed configuration for aligning the funnel holes with each other and the mouth of the cup, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The combination of an upper funnel body having a first funnel hole, a lower funnel body having a second funnel hole, and a cup which is seated within the lower funnel hole, in the context of claim 11 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The combination of an upper funnel body, having a first funnel hole and a lower funnel body having a second funnel hole, an open configuration adapted for loading a cup into the second funnel hole, and a closed configuration adapted and arranged for aligning the first and second funnel holes, in the context of claim 17 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2009/0209881 discloses a funnel (500), and a container holder (400), wherein the container holder comprises first and second container holder parts (shown in Figure 1), which hingeably rotate between an open configuration (shown in Figure 1) for loading a container, and a closed configuration (Figure 2), but doesn’t disclose first and second funnel holes.
US Patent 6,651,259 discloses a collection funnel comprising an upper funnel body (20) and a lower retention body (52) in which a container is seated, but doesn’t disclose first and second funnel holes.
US Patent 5,445,292 discloses a collection funnel comprising a funnel portion (16) which attaches to a container portion (12), which is connected to a lid portion (14) via a living hinge similar to that in the applicant’s disclosure, but doesn’t disclose upper and lower funnel portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753